     3:20-cv-02930-JMC          Date Filed 03/10/21       Entry Number 38     Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

                                                           Case No. 3:20-mn-02972-JMC

IN RE: BLACKBAUD, INC., CUSTOMER                                 MDL No. 2972
DATA SECURITY BREACH
LITIGATION                                            STIPULATED ORDER GOVERNING
                                                          THE TAKING OF REMOTE
                                                               DEPOSITIONS

THIS DOCUMENT RELATES TO: ALL ACTIONS

       WHEREAS COVID-19 continues to affect the operation of the judicial system and to limit

the ability of individuals to safely travel or congregate, and

       WHEREAS the Parties have agreed to stipulate and agree, pursuant to Federal Rules of

Civil Procedure 29 and 30(b)(4), by and through their undersigned counsel and subject to court

approval, to the following terms governing the taking in this case of Remote Depositions (as that

term is defined below):

I.     GENERAL GUIDELINES AND SCOPE

       1. This Stipulated Request for an Order Governing the Taking of Remote Depositions (the

           “Protocol”) will govern, subject to court approval, the taking of Remote Depositions in

           the above-captioned matter as a supplement to the Federal Rules of Civil Procedure and

           the Local Civil Rules of the United States District Court for the District of South

           Carolina.

       2. By agreeing to this Protocol, no Party waives the right to object to the deposition of a

           particular Witness (as defined below) being taken by remote means pursuant to

           Paragraph 12. This Protocol in no way constitutes an agreement by the Parties to take

           all depositions via remote means. The Parties must conduct themselves in a good faith



                                                  1
3:20-cv-02930-JMC       Date Filed 03/10/21       Entry Number 38         Page 2 of 11




    effort to best fulfill the goals of Federal Rule of Civil Procedure 1 while avoiding

    unnecessary health risks in light of the COVID-19 pandemic and recognizing the

    practical obstacles to discovery that the pandemic may create. The Parties recognize

    that the effects of the COVID-19 pandemic have had a profound impact on the United

    States’ court system and the daily operations of businesses and individuals. The Parties

    agree that they will use their best efforts to further this litigation expeditiously,

    efficiently, and safely during this unprecedented time. To protect public health and

    safety, in light of the COVID-19 pandemic, and pursuant to Federal Rules of Civil

    Procedure 30(b)(3) and (b)(4), all depositions in this action shall be taken via remote

    videoconference and may be recorded by reliable audiovisual means, absent agreement,

    objection or court order to the contrary.

 3. If a Party believes that the risk to the health and safety of the public in light of the

    COVID-19 pandemic has been sufficiently mitigated such that in-person depositions

    may occur:

    a. The Parties shall meet and confer regarding whether depositions can be safely

        conducted in person;

    b. If the Parties agree that in-person depositions may safely occur, then in-person

        depositions may proceed without further order of the court pursuant to the

        stipulation of the Parties, which may include procedures for the conducting of in-

        person depositions; and

    c. If the Parties agree that in-person depositions may safely occur, then the Parties

        shall jointly write a letter to the court outlining their positions concerning the need

        for any amendments to this Order to account for in-person procedures.




                                          2
       3:20-cv-02930-JMC       Date Filed 03/10/21         Entry Number 38     Page 3 of 11




        4. The Parties shall cooperate to select a mutually convenient date and time for each

           deposition conducted in this MDL – and in the event that depositions can be held in-

           person, the Parties shall cooperate to select a mutually convenient location at or near

           the place where the deponent lives.

        5. This Protocol does not modify the governing rules for the taking of depositions imposed

           by the Federal Rules of Civil Procedure or this court’s Local Rules except to the extent

           those rules are specifically modified herein.

II.     DEFINITIONS

        6. “Defending Party” means the Party that represents or has employed the Witness.

        7. “Noticing Party” means the Party that noticed a Witness for a Remote Deposition

           pursuant to Federal Rule of Civil Procedure 30.

        8. “Remote Deposition” means any deposition by oral examination conducted pursuant

           to Federal Rule of Civil Procedure 30 where any or all the participants—including

           attorneys, witnesses, court reporters, Parties, or videographers—are not physically

           present in the same location at the time the deposition is taken.

        9. “Requesting Party” means any Defending Party or Third Party who requests in writing

           that a deposition be conducted remotely.

        10. “Third Party” means a Witness that is not a Party to the Litigation who agrees to have

           a deposition taken pursuant to this Protocol.

        11. “Witness” means the person noticed for the taking of a Remote Deposition or

           designated to appear to give testimony pursuant to Federal Rule of Civil Procedure

           30(b)(6).

III.     AGREEING TO CONDUCT A DEPOSITION REMOTELY

        12. Any Party may notice a Remote Deposition by stating its intention to take a deposition


                                                 3
      3:20-cv-02930-JMC       Date Filed 03/10/21      Entry Number 38        Page 4 of 11




          by remote means in its original notice of a deposition by oral examination pursuant to

          Federal Rule of Civil Procedure 30 or in an amended notice. Any Requesting Party

          who receives a deposition notice may request that the deposition be taken by remote

          means by making a written request to the Noticing Party that the deposition occur

          remotely.

       13. Absent agreement to the contrary, a Party must serve notice of its intention to take a

          Remote Deposition no less than fourteen (14) days before the date the deposition is to

          occur.

       14. If a Noticing Party or a Requesting Party objects to the taking of the deposition by

          remote means, it must notify the Noticing Party or Requesting Party, in writing, of the

          objection within three (3) days of receiving a notice of its intention to take a Remote

          Deposition or written request to be deposed remotely. The Parties agree to promptly

          confer in good faith to attempt to resolve any such objection. If the Parties are unable

          to resolve any objection, the Noticing Party or Requesting Party may, pursuant to

          Federal Rule of Civil Procedure 30(b)(4), file, within three (3) days of the Parties

          reaching an impasse, a motion with the court seeking an order that a deposition be taken

          (or not be taken) by remote means. The deposition may not take place until the court

          resolves the motion.

IV.    REMOTE TECHNOLOGY REQUIREMENTS

       15. For all Remote Depositions, the Party noticing the deposition shall ensure that the

          Vendor selected for the deposition will satisfy the requirements set forth in this

          Protocol.

       16. Any remote deposition shall use a platform and system(s) that comply with all

          requirements of this Protocol, including the ability to provide high-quality and reliable


                                                4
3:20-cv-02930-JMC       Date Filed 03/10/21        Entry Number 38         Page 5 of 11




    video and audio streaming to all Participants and Attendees, full synchronization of

    audio and video with each other and with real-time transmission option from the court

    reporter, and the ability of every Participant to be heard clearly by all other Participants

    even if another Participant is speaking (e.g., if an objection is being stated).

 17. No later than twenty-four (24) hours in advance of a deposition, the Parties shall

    provide names of all planned Participants and Attendees to the Vendor retained to

    facilitate the deposition.     Attendees other than Participants shall place their

    microphones on “mute” during the deposition except when needed to assert an

    objection. To the extent a Party’s designated Attendee is unable to attend the deposition

    for any reason, that Party may designate a new Attendee. Upon notice to all Parties,

    that new Attendee may use the credentials and/or password provided to the original

    Attendee.

 18. The Noticing Party shall be responsible for arranging the taking of a Remote Deposition

    with that Party’s Vendor and ensuring that electronic invitations to attend the

    deposition remotely are sent via the Vendor to the Witness and all attendees. The

    Defending Party shall notify the Noticing Party of the email addresses of the Witness

    and participating attorneys no later than four (4) days before the deposition.

 19. The Defending Party shall ensure that the Witness has access to technology that meets

    the minimum standards required by the Platform, including but not limited to a

    computer with an internet speed of at least ten (10) megabits per second, a webcam, a

    phone, a microphone, and headphones or speakers.

 20. Remote Depositions subject to this Protocol shall be recorded by stenographic and

    audiovisual means by the Vendor.




                                           5
3:20-cv-02930-JMC       Date Filed 03/10/21       Entry Number 38        Page 6 of 11




 21. To the extent that the Vendor’s technology includes a “chat” feature or similar

    capabilities, the Noticing Party shall ensure that the Vendor either: (a) disables the

    feature or (b) implements settings (if available) that require all communications to be

    seen by all Participants. Nothing in this provision is to be read as prohibiting otherwise

    appropriate communications among Participants and/or Attendees by other means.

 22. Absent a court order or agreement to the contrary, the Noticing Party shall bear the

    costs of the attendance of the videographer, court reporter, and their own Vendor. Each

    Party shall be responsible for the costs of its own real-time feed, deposition transcript

    (rough and final), and video copy of the deposition.

 23. To host a remote deposition, a Vendor must have implemented adequate security

    measures to ensure the confidentiality of the remote deposition (e.g., video and audio

    feeds, exhibits). These security measures must include a “virtual waiting room” that

    allows the court reporter to admit only individuals authorized to attend the deposition,

    the ability to disable the “record” feature in the remote deposition platform, and end-

    to-end encryption. The Vendor must also offer training prior to the deposition to the

    deponent and attorneys who will participate in the deposition.

 24. The Vendor shall have the capability to provide a real-time transcript during the

    deposition that shall be available to all Participants and Named Attendees, upon request

    and at their own expense, via a real-time feed that can be accessed through the same

    device on which the video feed is being viewed or via a second device.

 25. All deposition notices and subpoenas must identify the Vendor, including court reporter

    and videographer services, that will host and record the remote deposition and contain

    a general description of how those attending may access the remote connection being




                                          6
3:20-cv-02930-JMC       Date Filed 03/10/21       Entry Number 38        Page 7 of 11




    utilized (e.g., GoToMeeting, Zoom, Webex).

 26. If the deponent lacks sufficient technology to participate remotely, counsel for the

    deponent shall supply it to the deponent or deponent’s representative prior to the

    deposition. If any unrepresented deponent lacks sufficient technology to participate

    remotely, the Noticing Party shall take reasonable steps to provide sufficient

    technology to the deponent for use in the deposition.

 27. To the extent technological issues cause unreasonable delay during a deposition, the

    Parties shall go off the record to address the technical issues. Time spent dealing with

    technical difficulties will not be counted against agreed to or Federal Rule of Civil

    Procedure mandated deposition time limits.

 28. The deponent will use their best efforts to participate in the deposition from a quiet,

    well-lit, indoor location, while seated in front of a neutral background, and facing the

    camera being used to display the deponent.

 29. To avoid potential disruptions of a remote deposition, those attending shall use

    reasonable efforts to enable “do not disturb” or “mute” settings for applications on their

    computers or devices that are not in use to conduct or participate in the deposition.

    Participants shall endeavor to be in a quiet place while the deposition is being

    conducted.

 30. Each person attending the deposition – either remotely or in person – shall log into the

    remote-deposition platform so that all participants can hear each other and be aware of

    those who are present. The deponent and attorneys conducting or defending the

    deposition must be visible to all other participants during the deposition.

 31. No counsel shall conduct a private communication with any deponent while a question




                                          7
      3:20-cv-02930-JMC         Date Filed 03/10/21    Entry Number 38        Page 8 of 11




          is pending, except for the purpose of determining whether a privilege should be

          asserted. Counsel’s communication with any deponent shall conform with Local Civil

          Rule 30.4 (D.S.C.).

       32. During breaks in the deposition, the Parties may use the breakout room feature provided

          by Vendor’s video-conferencing technology, which simulates a live breakout room

          through videoconference. Conversations in the breakout rooms shall not be recorded.

          The breakout rooms shall be established by the Party’s Vendor prior to the deposition

          and controlled by the Party’s Vendor throughout.

V.     EXHIBITS

       33. All exhibits presented during a Remote Deposition shall be displayed electronically.

          The Platform or Platforms utilized shall have functionality that will enable the Parties

          to maintain the confidentiality of Protected Material used at a deposition, in accordance

          with the Confidentiality Order in this matter.

       34. Exhibits used in depositions shall be sequentially numbered within each deposition.

          The numbering of exhibits will have the deponent’s last name or other identifier agreed

          to by the Parties and begin with the numbering sequence 0001.

VI.    OATH OR AFFIRMATION

       35. A Remote Deposition taken pursuant to this Protocol will be deemed to have been

          conducted “before an officer” as required by Federal Rule of Civil Procedure

          30(b)(5)(A) so long as that officer attends the deposition via the same remote means

          used to connect all other remote participants, and so long as all participants (including

          the officer) can hear and be heard by other participants.

       36. Notwithstanding any other rule to the contrary, the Parties stipulate that the Witness’

          oath or affirmation may be administered remotely.


                                                8
       3:20-cv-02930-JMC       Date Filed 03/10/21       Entry Number 38           Page 9 of 11




        37. Remote Depositions shall be recorded by stenographic means consistent with the

           requirements of Federal Rule of Civil Procedure 30(b)(3). The court reporter need not

           be physically present with the witness whose deposition is being taken, unless counsel

           for the deponent or either of the Parties is present at the same location as the deponent,

           in which case the court reporter and a videographer shall be in the same location as the

           deponent to the extent safely possible. The Parties agree not to challenge the validity

           of the deposition or the validity of any oath administered by the court reporter on the

           basis that the deposition, including the oath administered by the court reporter, was

           administered entirely by remote means.

        38. The court reporter will stenographically record the testimony, and the court reporter’s

           transcript shall constitute the official record. The videographer will simultaneously

           videotape the deposition and preserve the video recording.

VII.    USE OF TESTIMONY

        39. The Parties agree that these video-recorded remote depositions may be used at a trial

           or hearing to the same extent that an in-person deposition may be used at trial or hearing

           provided all requirements of this protocol were satisfied. A Party shall raise any

           objections it may have concerning compliance with this Protocol prior to or at the

           deposition. No Party may oppose the use of a remote deposition at trial or at any

           hearing on the basis of an objection to compliance with this Protocol that could have

           been raised prior to or at the deposition but was not raised. The Parties agree to reserve

           all other objections to the use of any deposition testimony at trial.

VIII. MISCELLANEOUS PROVISIONS

        40. At the beginning of the Remote Deposition, all participants and anyone that joins the

           deposition after the beginning of the deposition, shall be identified for the record.


                                                 9
      3:20-cv-02930-JMC        Date Filed 03/10/21      Entry Number 38        Page 10 of 11




           Consistent with Local Civil Rule 30.04(E) (D.S.C.), no counsel shall initiate a private

           conference, including through text message, electronic mail, or the chat feature in the

           videoconferencing system, with any deponent while a question is pending, except for

           the purpose of determining whether a privilege should be asserted, to make an

           objection, or to move for a protective order. In accordance with Local Civil Rule 30.04

           (H) (D.S.C.), “[d]eposing counsel shall provide to opposing counsel an electronic copy

           of all documents to be shown to the witness during the deposition, either before the

           deposition begins or contemporaneously with the showing of each document to the

           witness. If the documents are provided (or otherwise identified) at least seven (7) days

           before the deposition, then the witness and the witness’s counsel do not have the right

           to discuss the documents privately during the deposition. If the documents have not

           been so provided or identified, then counsel and the witness may have a reasonable

           amount of time to discuss the documents before the witness answers questions

           concerning the document.”

        41. If technical difficulties arise during the taking of a Remote Deposition, counsel for the

           Parties must meet and confer immediately, by telephone or other means, to determine

           whether the Remote Deposition can proceed or should be continued to a future date. If

           the Parties cannot agree on how to proceed, they may seek a telephone conference

           with the court or its designees to resolve the dispute.

        42. The Defending Party shall ensure that the Witness is made aware of and complies with

           all of the requirements in this Protocol.

IX.     MODIFICATION BY AGREEMENT

        43. The requirements of this Protocol may be modified with respect to an individual

           deposition upon written agreement of all Parties.


                                                 10
    3:20-cv-02930-JMC       Date Filed 03/10/21     Entry Number 38        Page 11 of 11




IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

  Respectfully submitted,

  MOTLEY RICE LLC                                  DICELLO LEVITT GUTZLER LLC
  /s/ Marlon E. Kimpson                            /s/ Amy E. Keller
  Marlon E. Kimpson (SC Bar No. 17042)             Amy E. Keller
  28 Bridgeside Boulevard                          Ten North Dearborn Street, 6th Floor
  Mount Pleasant, SC 29464                         Chicago, IL 60602
  Tel: (843)216-9000                               Tel: (312) 214-7900
  Fax: (843)216-9027                               Email: akeller@dicellolevitt.com
  Email: mkimpson@motleyrice.com

  WHITFIELD BRYSON LLP                             SUSMAN GODFREY LLP
  /s/ Harper T. Segui                              /s/ Krysta K. Pachman
  Harper T. Segui                                  Krysta K. Pachman
  217 Lucas Street, Suite G                        1900 Avenue of the Stars, Suite 1400
  Mount Pleasant, SC 29464                         Los Angeles, CA 90067
  Tel: (919) 600-5000                              Tel: (310) 789-3100
  Fax: (919) 600-5035                              Fax: (310) 789-3150
  Email: harper@whitfieldbryson.com                Email: kpachman@susmangodfrey.com

  Co-Lead Counsel for Plaintiffs

  BURR FOREMAN MCNAIR
  /s/ Celeste T. Jones
  Celeste T. Jones (Fed. ID # 2225)
  1221 Main Street, Suite 1800
  Columbia, SC 29201
  Tel: (803) 799-9800
  Fax: (803) 753-3278
  Email: CTJones@burr.com

  Co-Lead Counsel for Defendant Blackbaud, Inc.

      IT IS SO ORDERED.




                                                  United States District Judge

March 10, 2021
Columbia, South Carolina



                                           11
